Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Quan L. Nguyen on 01/11/22.

The application has been amended as follows: 

Non-elected claims 5-12 have been canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Applicant in the response filed 12/16/21 elected claims 1-4 drawn to a monomer. The Examiner also decided to examine non-elected claims 13-20 drawn to a method of forming a UV absorbing organosilicon particle using a monomer that comprises a dihydropyridazine or hydropyridazine functional group, and wherein said monomer also further comprises at least one alkoxysilane functional group, which is basically the same monomer elected in claims 1-4. 


Non-elected claims 5-12 have been canceled because they are not subjected to rejoinder practice because they are drawn to a UV absorbing organosilicon particle. 

The closest prior-art references are deemed to be as followed:

1) WO 2017/027521 A2 (has common Assignee as Applicant’s Application) discloses an antioxidant (para [0046]: antioxidant), UV absorbing monomer (para [0031]) used in the formation of polymers that can function as a built-in-antioxidant, see abstract. Said monomer undergoes fluoresce under bright blue ultraviolet light). Said 
WO 2017/027521 A2 is clearly patentably distinct from Applicant’s independent claims 1 and 13, in that there is NO disclosure of any kind to where the monomer itself further comprises at least one alkoxysilane functional group. As such, there is no disclosure of any kind to where the monomer is configured to react with one or more co-monomers (e.g. alkyl orthosilicate) to form a UV absorbing organosilicon particle.

2)  Bagge et al. (A document entitled “Transforming Polybutadiene with Tetrazine Click Chemistry into Antioxidant Foams That Fluoresce with Oxidation”) discloses antioxidant (pg. 7953, abstract) UV absorbing monomer (pg. 7953, and abstract). The 1,4-dihydropyridazine group is an effective antioxidant that donates two hydrogen atoms per ring to combine with radicals and forms an aromatic pyridazine ring whose white fluorescence under UV permits visual monitoring of oxidation) (fluorescence implies absorption of UV light), wherein the monomer comprises a dihydropyridazine functional group (pg. 7953, abstract), wherein the dihydropyridazine/hydropyridazine functional groups are capable of being oxidized to one or more pyridazine functional groups by consuming one or more surrounding oxidizing species (pg. 7953, abstract), thereby providing the monomer an ability to act as an antioxidant (pg. 7953, abstract).
 is clearly patentably distinct from Applicant’s independent claims 1 and 13, in that there is NO disclosure of any kind to where the monomer itself further comprises at least one alkoxysilane functional group. As such, there is no disclosure of any kind to where the monomer is configured to react with one or more co-monomers (e.g. alkyl orthosilicate) to form a UV absorbing organosilicon particle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764